— In an action to recover for property damage, the defendant Dolores A. Jessop appeals, as limited by her brief, from (1) stated portions of an order of the Supreme Court, Suffolk County (Doyle, J.), entered November 27, 2002, and (2) so much of an amended order of the same court dated February 6, 2003, as denied her motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against her.
Ordered that the appeal from the order entered November 27, 2002, is dismissed, as the portion of the order appealed from was superseded by the amended order dated February 6, 2003; and it is further,
Ordered that the amended order dated February 6, 2003, is affirmed insofar as appealed from; and it is further,
Ordered that one bill of costs is awarded to the plaintiff.
Under the circumstances of this case, the Supreme Court properly denied summary judgment to the appellant. Smith, J.P., Townes, Cozier and Mastro, JJ., concur.